Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/26/2021. Claims 1-7 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 01/26/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-024221, filed on 02/17/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, for example reciting “an operating process that operates the electronic device; a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard; and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,” & “and the reward calculating process includes a changing process that changes a reward provided when the electric vehicle mode is being executed and the characteristic of the vehicle is a predetermined characteristic such that the provided reward differs from a reward provided when the hybrid vehicle mode is being executed the characteristic of the vehicle is the predetermined characteristic.” is directed to performing a mental process, merely calculating a reward and updating relationship defining data, lacking an element to incorporate the reward or the update as control signals. For example, a human could operate an electronic device according to an action variable, evaluate the state of the vehicle provided through an obtaining process to determine a “reward” based upon a vehicle state, changing the reward “when the electric vehicle mode is being executed and the characteristic of the vehicle is a predetermined characteristic”. Further, a human could update relationship defining data by inputting the provided vehicle state, action variable, and calculated reward into a predetermined update map.
Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the recited “memory device”, “rotating electric machine”, “internal combustion engine”, “electronic device”, “processing circuitry” & “sensor” for example are merely generic elements which link the abstract idea to a particular technological environment, and as such cannot be considered a practical application. Furthermore, obtaining a specifying variable which identifies a vehicle state, and outputting of the updated relationship defining data to increase an expected reward, are considered to be insignificant extra-solution data gathering and outputting activities, merely disclosing the steps used to both gather the data used to perform the abstract idea, and output the abstract idea as an update. MPEP 2106.05(g). 
Under step 2B, the the recited “memory device”, “rotating electric machine”, “internal combustion engine”, “electronic device”, & “sensor” would still be a general linking and insufficient to be considered significantly more than the abstract idea, either individually or in combination with obtaining vehicle state information and outputting of the updated relationship defining data to increase an expected reward, which is still considered to be insignificant extra-solution data gathering & outputting, merely gathering the data used to perform the abstract idea and output the abstract idea as an update for an expectation MPEP 2106.05(g), lacking an element or specific limitation to incorporate a vehicle control signal. Accordingly, the claim is not patent eligible. Claims 2-3 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claims 2-3 do not recite additional elements that amount to significantly more than the recited mental process, because the claims are insignificant extra solution activity, and data gathering steps. For example, reciting steps for determining and changing the reward provided, on the basis of the gathered data and as a result of performing the recited mental process. Further, generation of control map data, also based upon inputting gathered data, to output a value action variable, for maximizing an expected return as a result of performing the mental process. While the data is output, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 4-5 are rejected under 35 U.S.C. 101 under similar rationale as claim 1.
Claims 6-7 do not recite additional elements that amount to significantly more than the recited mental process, because for example the recited “vehicle controller”, & “learning device”, are merely generic elements which link the abstract idea to a particular technological environment, and as such cannot be considered a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11332114 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed control data generation methods are obvious variants of each other. For example, claim 1 differs from claim 1 of U.S. Patent No. 11332114 B2 in that it does not implicitly distinguish between a hybrid or electric vehicle mode, however these limitations do not impart any new or significant inventive concept to the invention, rather the exemplified elements only serve to further distinguish between claim 1 of U.S. Patent No. 11332114 B2. The element for example “the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;”, designates a hybrid vehicle mode and an electric vehicle mode (well-known operational vehicle modes in the art) and imparts no other meaningful limitation, whereas claim 1 of U.S. Patent No. 11332114 B2 is directed to designating the vehicle state on the basis of “torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;” not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 1 of U.S. Publication No. 2021/0253086. Claim 1 is therefore an obvious variant of claim 1 of U.S. Patent No. 11332114 B2, and therefore is not allowable.
U.S. Publication No. 2021/0253086; Claim 1
U.S. Patent No. 11332114 B2; Claim 1
Note
A vehicle control data generation method, wherein a memory device stores relationship defining data that defines a relationship between a state of a vehicle including a rotating electric machine and an internal combustion engine and an action variable related to operation of an electronic device in the vehicle,
A vehicle control data generation method, wherein a memory device stores relationship defining data that defines a relationship between a state of a vehicle including a rotating electric machine and an internal combustion engine and an action variable related to operation of an electronic device in the vehicle,

the generation method comprising causing processing circuitry to execute: an obtaining process that obtains a specifying variable specifying whether an electric vehicle mode or a hybrid vehicle mode is being executed, the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;
the generation method comprising causing processing circuitry to execute: an obtaining process that obtains a specifying variable, the specifying variable specifying whether the state of the vehicle obtained based on a detection value of a sensor and torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.” Disclosing not using the torque generated by the ICE as a propelling force, as electric energy, not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 1 of U.S. Publication No. 2021/0253086. 
an operating process that operates the electronic device;
an operating process that operates the electronic device;

a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;
a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;

and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,
and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,






the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,
the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,

and the reward calculating process includes a changing process that changes a reward provided when the electric vehicle mode is being executed and the characteristic of the vehicle is a predetermined characteristic such that the provided reward differs from a reward provided when the hybrid vehicle mode is being executed the characteristic of the vehicle is the predetermined characteristic.
the reward calculating process includes a changing process that changes the reward, provided when the characteristic of the vehicle is a predetermined characteristic, such that the reward in a case where the torque generated by the internal combustion engine in the running state of the internal combustion engine is used to generate the propelling force of the vehicle differs from the reward in a case where the torque is not used to generate the propelling force.
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.”


Claim 2 of this application is patentably indistinct from claim 2 of Application No. 17/160487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2021/0253086; Claim 2
U.S. Patent No. 11332114 B2; Claim 2
The vehicle control data generation method according to claim 1, wherein the reward calculating process includes a process that provides a greater reward when an energy use efficiency is high than when the energy use efficiency is low,
The vehicle control data generation method according to claim 1, wherein the reward calculating process includes a process that provides a greater reward when an energy use efficiency is high than when the energy use efficiency is low,
and the changing process includes a process that changes the reward such that increasing the energy use efficiency is more advantageous to obtain a great reward in the electric vehicle mode than in the hybrid vehicle mode.
and the changing process includes a process that changes the reward such that increasing the energy use efficiency becomes more advantageous to obtain a great reward in the case where the torque generated by the internal combustion engine in the running state of the internal combustion engine is not used to generate the propelling force of the vehicle than in the case where the torque is used to generate the propelling force.


Claim 3 of this application is patentably indistinct from claim 3 of Application No. 17/160487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2021/0253086; Claim 3
U.S. Patent No. 11332114 B2; Claim 3
The vehicle control data generation method according to claim 1, further comprising causing the processing circuitry to execute a process that generates control map data, based on the relationship defining data updated by the updating process, by associating the state of the vehicle with the value of the action variable that maximizes the expected return,
The vehicle control data generation method according to claim 1, further comprising causing the processing circuitry to execute a process that generates control map data, based on the relationship defining data updated by the updating process, by associating the state of the vehicle with the value of the action variable that maximizes the expected return,
the control map data using the state of the vehicle as an input and outputting the value of the action variable that maximizes the expected return.
the control map data using the state of the vehicle as an input and outputting the value of the action variable that maximizes the expected return.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11332114 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed control data generation methods are obvious variants of each other. For example, claim 4 differs from claim 4 of U.S. Patent No. 11332114 B2 in that it does not implicitly distinguish between a hybrid or electric vehicle mode, however these limitations do not impart any new or significant inventive concept to the invention, rather the exemplified elements only serve to further distinguish between claim 4 of U.S. Patent No. 11332114 B2. The element for example “the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;”, designates a hybrid vehicle mode and an electric vehicle mode (well-known operational vehicle modes in the art) and imparts no other meaningful limitation, whereas claim 4 of U.S. Patent No. 11332114 B2 is directed to designating the vehicle state on the basis of “torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;” not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 4 of U.S. Publication No. 2021/0253086. Claim 4 is therefore an obvious variant of claim 4 of U.S. Patent No. 11332114 B2, and therefore is not allowable.
U.S. Publication No. 2021/0253086; Claim 4
U.S. Patent No. 11332114 B2; Claim 4
Note
A controller for a vehicle including a rotating electric machine and an internal combustion engine, the controller comprising: a memory device configured to store relationship defining data that defines a relationship between a state of the vehicle and an action variable related to operation of an electronic device in the vehicle;
A controller for a vehicle including a rotating electric machine and an internal combustion engine, the controller comprising: a memory device configured to store relationship defining data that defines a relationship between a state of the vehicle and an action variable related to operation of an electronic device in the vehicle;

and processing circuitry, wherein the processing circuitry is configured to execute: an obtaining process that obtains a specifying variable specifying whether an electric vehicle mode or a hybrid vehicle mode is being executed, the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;
and processing circuitry, wherein the processing circuitry is configured to execute: an obtaining process that obtains a specifying variable, the specifying variable specifying whether the state of the vehicle obtained based on a detection value of a sensor and torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.” Disclosing not using the torque generated by the ICE as a propelling force, as electric energy, not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 4 of U.S. Publication No. 2021/0253086. 
an operating process that operates the electronic device;
an operating process that operates, based on the relationship defining data, the electronic device in correspondence with a value of the action variable corresponding to the state of vehicle;

a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;
a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;

and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,
and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,






the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,
the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,

the reward calculating process includes a changing process that changes a reward provided when the electric vehicle mode is being executed and the characteristic of the vehicle is a predetermined characteristic such that the provided reward differs from a reward provided when the hybrid vehicle mode is being executed the characteristic of the vehicle is the predetermined characteristic,
the reward calculating process includes a changing process that changes the reward, provided when the characteristic of the vehicle is a predetermined characteristic, such that the reward in a case where the torque generated by the internal combustion engine in the running state of the internal combustion engine is used to generate the propelling force of the vehicle differs from the reward in a case where the torque is not used to generate the propelling force.
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.”
and the operating process includes a process that operates, based on the relationship defining data, the electronic device in accordance with the value of the action variable corresponding to the state of vehicle.
Per the third element of U.S. Patent No. 11332114 B2; Claim 4:
“an operating process that operates, based on the relationship defining data, the electronic device in correspondence with a value of the action variable corresponding to the state of vehicle;”


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11332114 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed control data generation methods are obvious variants of each other. For example, claim 5 differs from claim 5 of U.S. Patent No. 11332114 B2 in that it does not implicitly distinguish between a hybrid or electric vehicle mode, however these limitations do not impart any new or significant inventive concept to the invention, rather the exemplified elements only serve to further distinguish between claim 5 of U.S. Patent No. 11332114 B2. The element for example “the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;”, designates a hybrid vehicle mode and an electric vehicle mode (well-known operational vehicle modes in the art) and imparts no other meaningful limitation, whereas claim 5 of U.S. Patent No. 11332114 B2 is directed to designating the vehicle state on the basis of “torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;” not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 5 of U.S. Publication No. 2021/0253086. Claim 5 is therefore an obvious variant of claim 5 of U.S. Patent No. 11332114 B2, and therefore is not allowable.
U.S. Publication No. 2021/0253086; Claim 5
U.S. Patent No. 11332114 B2; Claim 5
Note
A control system for a vehicle including a rotating electric machine and an internal combustion engine, the control system comprising: a memory device configured to store relationship defining data that defines a relationship between a state of the vehicle and an action variable related to operation of an electronic device in the vehicle;
A control system for a vehicle including a rotating electric machine and an internal combustion engine, the control system comprising:
a memory device configured to store relationship defining data that defines a relationship between a state of the vehicle and an action variable related to operation of an electronic device in the vehicle;

and processing circuitry, wherein the processing circuitry is configured to execute: an obtaining process that obtains a specifying variable specifying whether an electric vehicle mode or a hybrid vehicle mode is being executed, the electric vehicle mode generating a state of the vehicle obtained based on a detection value of a sensor and generating a propelling force of the vehicle through only torque of the rotating electric machine, the hybrid vehicle mode causing torque of the internal combustion engine to contribute to the generation of the propelling force;
the generation method comprising causing processing circuitry to execute: an obtaining process that obtains a specifying variable, the specifying variable specifying whether the state of the vehicle obtained based on a detection value of a sensor and torque generated by the internal combustion engine in a running state of the internal combustion engine are used to generate a propelling force of the vehicle;
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.” Disclosing not using the torque generated by the ICE as a propelling force, as electric energy, not implicitly distinguishing a hybrid or electric vehicle mode, however detecting the vehicle state on the same basis as claim 5 of U.S. Publication No. 2021/0253086. 
an operating process that operates the electronic device;
an operating process that operates, based on the relationship defining data, the electronic device in correspondence with a value of the action variable corresponding to the state of vehicle;

a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;
a reward calculating process that provides, based on the state of the vehicle obtained by the obtaining process, a greater reward when a characteristic of the vehicle meets a standard than when the characteristic of the vehicle does not meet the standard;

and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,
and an updating process that updates the relationship defining data by inputting, to a predetermined update map, the state of the vehicle obtained by the obtaining process, a value of the action variable used to operate the electronic device, and the reward corresponding to the operation of the electronic device,

the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,
the update map outputs the updated relationship defining data so as to increase an expected return for the reward in a case where the electronic device is operated in accordance with the relationship defining data,

the reward calculating process includes a changing process that changes a reward provided when the electric vehicle mode is being executed and the characteristic of the vehicle is a predetermined characteristic such that the provided reward differs from a reward provided when the hybrid vehicle mode is being executed the characteristic of the vehicle is the predetermined characteristic,
the reward calculating process includes a changing process that changes the reward, provided when the characteristic of the vehicle is a predetermined characteristic, such that the reward in a case where the torque generated by the internal combustion engine in the running state of the internal combustion engine is used to generate the propelling force of the vehicle differs from the reward in a case where the torque is not used to generate the propelling force.
See U.S. Patent No. 11332114  Col. 2, L. 53-56 “Accordingly, when the torque generated by the internal combustion engine is not used to generate the propelling force of the vehicle, fuel can be efficiently converted into electric energy.”
the operating process includes a process that operates, based on the relationship defining data, the electronic device in accordance with the value of the action variable corresponding to the state of vehicle,
Per the third element of U.S. Patent No. 11332114 B2; Claim 5:
“an operating process that operates, based on the relationship defining data, the electronic device in correspondence with a value of the action variable corresponding to the state of vehicle;”

the processing circuitry includes a first processing circuitry mounted on the vehicle and a second processing circuitry that differs from an in-vehicle device,
the processing circuitry includes a first processing circuitry mounted on the vehicle and a second processing circuitry that differs from an in-vehicle device,

the first processing circuitry is configured to execute at least the obtaining process and the operating process, and the second processing circuitry is configured to execute at least the updating process.
the first processing circuitry is configured to execute at least the obtaining process and the operating process, and the second processing circuitry is configured to execute at least the updating process.


Claim 6 of this application is patentably indistinct from claim 2 of Application No. 17/160487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2021/0253086; Claim 6
U.S. Patent No. 11332114 B2; Claim 6
A vehicle controller, comprising the first processing circuitry of the vehicle control system according to claim 5.
A vehicle controller, comprising the first processing circuitry of the vehicle control system according to claim 5.


Claim 7 of this application is patentably indistinct from claim 7 of Application No. 17/160487. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
U.S. Publication No. 2021/0253086; Claim 7
U.S. Patent No. 11332114 B2; Claim 7
A vehicle learning device, comprising the second processing circuitry of the vehicle control system according to claim 5.
A vehicle learning device, comprising the second processing circuitry of the vehicle control system according to claim 5.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 2nd paragraph, and double patenting rejections set forth in this Office action.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, and double patenting rejections set forth in this Office action.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejections set forth in this Office action.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song (U.S. Publication No. 2021/0024054) discloses a method of two-step variable valve lift operation learning control and electric two-step vvl system thereof, with a hybrid vehicle having an electric vehicle mode available for VVL operation learning (See [0013]-[0015]). Rodriguez et. al. (U.S. Patent No. 7954579 B2) discloses an adaptive control strategy and method for optimizing hybrid electric vehicles, training of a neural network on the basis of driving behavior to improve vehicle efficiency over time. (see Col. 1-2, L.66-67 & 1-17). Woestman et. al.  (U.S. Patent No. 6487477 B1) discloses a strategy to use an on-board navigation system for electric and hybrid electric vehicle energy management, monitoring of a vehicle location navigating to a known destination to predict driver demand in route for improving the vehicle efficiency. (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/               Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664